  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


CHARNESHA ALEXANDER,                   )
                                       )
        Petitioner,                    )
                                       )           CIVIL ACTION NO.
        v.                             )             3:16cv189-MHT
                                       )                  (WO)
UNITED STATES OF AMERICA,              )
                                       )
        Respondent.                    )

                            OPINION AND ORDER

    Petitioner Charnesha Alexander has filed a “Motion

Requesting Stay of Restitution,” wherein she seeks a

stay,        until    her     projected       release     date,       of     her

obligation       to    pay        restitution      as    ordered       in    her

criminal         case,        United        States       v.         Alexander,

3:14cr334-MHT           (M.D.        Ala.),        or,     alternatively,

reinstatement         of    the    payment    schedule        she    says    she

originally       agreed       to     with    the     Federal        Bureau    of

Prisons.       Alexander filed this motion in her closed 28

U.S.C. § 2255 case.            However, 28 U.S.C. § 2255 is not a

mechanism       by    which    an    order    of    restitution        may    be

attacked or revised. See Blaik v. United States, 161

F.3d 1341, 1343 (11th Cir. 1998) (holding that a § 2255
motion cannot be utilized by a federal prisoner who

challenges only the restitution portion of his sentence

because § 2255 affords relief only to those prisoners

who “claim the right to be released from custody”);

Mamone v. United States, 559 F.3d 1209, 1211 (11th Cir.

2009) (despite the presence of claims challenging his

custody and requesting release from custody, prisoner

could not utilize § 2255 to challenge his restitution

order).

    The authority to impose or modify a restitution

schedule post-sentence stems from 18 U.S.C. § 3664 and

its antecedents. See United States v. Kyles, 601 F.3d

78, 83–86 (2d Cir. 2010).   Section 3664(k) provides:

    “A restitution order shall provide that the
    defendant shall notify the court and the
    Attorney General of any material change in the
    defendant’s economic circumstances that might
    affect   the   defendant’s    ability   to    pay
    restitution.   The   court   may   also    accept
    notification of a material change in the
    defendant’s economic circumstances from the
    United States or from the victim. The Attorney
    General shall certify to the court that the
    victim or victims owed restitution by the
    defendant have been notified of the change in
    circumstances.     Upon    receipt     of     the
    notification, the court may, on its own motion,
    or the motion of any party, including the
                            2
    victim, adjust the payment schedule, or require
    immediate payment in full, as the interests of
    justice require.”

18 U.S.C. § 3664(k). Therefore, this court finds that

Alexander’s instant motion should be analyzed under 18

U.S.C. § 3664(k). See, e.g., Cani v. United States, 331

F.3d 1210, 1212–13 (11th Cir. 2003).

                          ***

    Accordingly, it is ORDERED that the clerk of court

is to:

    (1) Strike petitioner Charnesha Alexander’s “Motion

Requesting Stay of Restitution” (doc. no. 31) from this

civil action; and

    (2) Docket this same motion in the criminal case,

United States v. Alexander, 3:14cr334-MHT (M.D. Ala.),

as a motion under 18 U.S.C. § 3664(k) to modify the

restitution payment schedule.

    DONE, this the 4th day of October, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
